Franklin App. Nos. 02AP-439, 02AP-440 and 02AP-441, 150 Ohio App.3d 31, 2002-Ohio-5965. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of appellant Chamber of Commerce of the United States’ application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Resnick and Cook, JJ., not participating.